Citation Nr: 0414720	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for a right foot injury.

2.  Entitlement to service connection for a bilateral thumb 
injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Alexander I. Anurca, Jr., Law Clerk




INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.  


FINDINGS OF FACT

1,  Evidence not obtained in February 1995 is now of record, 
which by itself or when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the claim pertaining to a right foot injury, and 
which raises a reasonable possibility of substantiating the 
claim.

2.  A disability of the thumbs was not incurred in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for a right foot injury is 
reopened. 38 U.S.C.A. §§ 5108 and 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

2.  The criteria for service connection for a disability of 
the thumbs are not met.   38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VCAA left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  The 
VCAA provides that "nothing in the VCAA shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108."  See 38 
U.S.C.A. § 5103A(f) (West 2002).  

Regulations implementing the VCAA have been enacted.   See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective August 29, 
2001.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this case has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

By letter dated in March 2002, subsequent to his request to 
reopen his claim on December 2001, the veteran was informed 
of what evidence he would need to substantiate his claims - 
both as to the attempt to reopen his right foot claim and the 
original claim pertaining to the asserted bilateral thumb 
injury.  In January 2003, an informal conference was 
conducted between the veteran's representative and the RO.  
An informal conference report reflects that the veteran's 
service representative agreed to contact the veteran and ask 
him to provide more detailed information concerning the in-
service event alleged by the veteran to have resulted in his 
injuries.  

The record shows that a veteran service officer (VSO) 
subsequently contacted the veteran to reiterate that the 
above mentioned information was needed to substantiate the 
veteran's claims.  In a June 2003 letter, the veteran was 
again advised of the provisions relating to the VCAA and 
requesting that he provide the information previously 
requested.  The veteran's response to the June 2003 
advisement was received the following month.  

The Board therefore finds that the foregoing information 
provided to the veteran satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that he was notified of 
the evidence necessary to substantiate his claims at issue on 
appeal.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The record shows that extensive development was undertaken by 
the RO to obtain the veteran's service medical records - 
multiple development inquires were sent to the National 
Personnel Records Center (NPRC) in an effort to obtain the 
veteran's  service medical records.  However, the NPRC has 
reported that the veteran's service medical records are 
unavailable and appear to have been destroyed by a July 1973 
fire at that facility.  

In these circumstances, it has been held that the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of- the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's 
analysis of the veteran's claim has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran. Russo v. Brown, 9 Vet. App. 
46 (1996).

The record shows that the RO sent the veteran notice of these 
results and advised him of his right to submit any service 
medical records that he had in his possession.  After such 
notice, the veteran stated that a copy of his records that 
were in his possession was destroyed in a flood in 1956.  The 
record also shows that the RO obtained post-service treatment 
records identified by the veteran and provided him VA 
examinations which will be discussed below.

The veteran does not appear to contend that additional 
evidence which is pertinent to his claims exists and needs to 
be obtained, as all known and available private and VA 
medical records have been obtained and are associated with 
his claims file.  In these circumstances, the Board can 
identify no further development that would avail the veteran 
or aid the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  


The Merits of the Appeals

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service 38 U.S.C.A § §1110, 1031.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2002).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).


As to the veteran's attempt to reopen his claim of service 
connection for a right foot injury, the law provides that 
rating decisions that are not timely appealed are final, may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.  38 U.S.C.A § 5108.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)].  The change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim to reopen was initiated in 
December 2001, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


Reopening of the Claim of Service Connection for a Right Foot 
Injury

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  The last final decision as to the matter of the 
veteran's claim of entitlement to service connection for the 
foot injury is a February 1995 RO rating decision.  
Accordingly, the Board will evaluate evidence received since 
that decision in order to determine whether such constitutes 
new and material evidence that is sufficient to reopen the 
previously denied claim.

At the time of the February 1995 rating decision, the veteran 
reported that while serving as a member of the U.S. Army, he 
was a crewmember on a transport vessel.   He alleged that he 
received a foot injury in service, while jumping off the 
vessel during an evacuation due to a storm.  

While the veteran's service medical records were not located, 
private medical records dated from 1980 to 1987 indicated 
that the veteran had sustained injuries to his left knee and 
right arm after falling through a sewer plate in 1977.  The 
records also showed that the veteran underwent surgery on 
January 1984 for the right Achilles tendon.  Also, in 
December 1986, the veteran underwent left knee surgery.  

Because the record did not show that the veteran's alleged 
injury was incurred in service, the claim was denied in 
February 1995.  The veteran was notified of this decision and 
his appellate rights, but did not appeal.

In his December 2001 request to reopen his claim, the veteran 
offered (1) his own statements describing the factual 
assertions of the claimed right foot injury in service (2) a 
statement from W.C. on July 2002 stating that while he was in 
Goose Bay, Labrador, in 1952, he observed the veteran limping 
and heard the veteran state that he injured it when he had to 
abandon his ship; (3) a letter from the veteran bearing the 
signatures of four other witnesses which can attest to the 
veteran's service connected injury; and (4) a statement from 
D.L.J. which attested to the veterans current difficulties 
with his right foot.

As noted, new evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).   

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  Following 
this determination, the Board may then proceed to evaluate 
the merits of the claim.  It has been held that VA is 
required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The law 
provides that evidence proffered by the veteran to reopen a 
claim is presumed credible for the limited purpose of 
ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the veteran's claim. See Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

In this case, the statement from W.C., the veteran's service 
colleague, is "new" as it was not previously of record.  It 
is also "material" because, presumed credible, it is 
evidence supportive of the veteran's account of an in-service 
foot injury.  Spalding and Justus, supra. 

Accordingly, because the veteran has submitted evidence 
which, when presumed credible, suggests that the injury was 
incurred in service, he has submitted evidence which relates 
to an unestablished fact necessary to substantiate the claim.  
Thus, the claim of service connection for a right foot injury 
shall be reopened and developed in accordance with applicable 
law.  To this extent, the appeal is granted.


Service connection for a Bilateral Thumb Injury

The veteran is also seeking entitlement to service connection 
for a bilateral thumb injury.  Other than his mere assertion, 
the veteran has provided no evidence to substantiate this 
allegation.  None of the above-mentioned evidence refers to 
any such injury.  

The post-service treatment reports only show that the veteran 
was being seen for elongated toenails and calluses on both 
feet.  These medical records show no complaints, treatment, 
or diagnosis of any injury or disease of the thumbs.  
Moreover, and most critically, the veteran has not alleged 
that he has been treated or diagnosed for any injury or 
disease of thumbs.  

The law provides that while the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).  Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C.A.
§ 5107(a). 

The veteran has not presented or supported his claim 
pertaining to a bilateral thumb disorder, because he has not 
provided competent evidence indicating that he has the 
disability in question, and there is no evidence of record 
thus supportive.  Accordingly, the claim pertaining to an 
asserted bilateral thumb injury is denied under element (1) 
of Hickson for failure to provide medical evidence of current 
disability. 


ORDER

New and material evidence having been submitted, the claim of 
service connection for a right foot injury is reopened; the 
appeal is granted to this extent only.

Service connection for a bilateral thumb injury is denied.  




REMAND

Having reopened the claim pertaining to a right foot 
disability does not end the Board's inquiry.  Rather, in this 
case, it places upon VA the duty to assist the veteran in the 
development of the claim by obtaining relevant records which 
could possibly substantiate the claim and conducting 
appropriate medical inquiry. Peters v. Brown, 6 Vet. App. 
540, 542 (1994).   

Moreover, while the veteran's assertions are presumed 
credible for the limited purpose of ascertaining whether new 
and material evidence is obtained, the presumption of 
credibility does not extend beyond this predicate 
determination. Cf. Chipego v. Brown, 4 Vet. App. 102, 104-105 
(1993).

The veteran's essential account is that while a crewmember of 
a U.S. Army Transportation Corps watercraft between 1952 and 
1953, he injured his right foot while jumping from a sinking 
"Landing Ship Tank" (LST) vessel.  The veteran has also 
alleged that he was treated aboard a tugboat vessel for 
several weeks after the incident in question, thus suggesting 
that the accident occurred while engaged
in activities far from a port.

As noted above, the veteran's service medical records are 
presumed to have been destroyed by fire.  The record 
indicates that the RO attempted to assist the veteran by 
providing him an opportunity to provide further details of 
the claimed in-service incident.  When the  veteran failed to 
respond to this effort, no further inquiries were undertaken 
by the RO to any records depository.  

The veteran's account of the in-service incident, (i.e., the 
sinking of an Army Transportation Corps vessel while at sea 
in peacetime) bears further investigation, as it is likely 
that the incident would have been thoroughly investigated by 
the service department.  If such corroborative reports exist, 
such should be obtained to ascertain if the veteran served as 
a crewmember as he alleges.   



Accordingly, this matter is REMANDED for the following 
action:

1.  The RO will contact the veteran and:

a.  Ascertain if the veteran has 
received any VA, non-VA, or other 
medical treatment for a right foot 
injury or disability that is not 
evidenced by the current record.  
The veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should 
then obtain these records and 
associate them with the claims 
folder.

b.  Request that the veteran provide 
the exact date of the sinking of the 
LST; its location at the time of the 
incident; the name of the U.S. Navy 
vessel on which he received medical 
treatment for the claimed disorders; 
the names and rank of any fellow 
crewmembers who were also aboard the 
LST at the time of its sinking; and 
any other further detail as to the 
incident in question.  

2.	The RO will contact the U.S. Army 
Transportation Museum, Building 300 
(Besson Hall), Fort Eustis, Virginia, 
23604-5260 and request that it 
research its archives and ascertain if 
any corroborative evidence exists to 
substantiate the veteran's claimed 
account of the sinking of the LST as 
related by the veteran.  

The RO should take such additional development action as it 
deems proper with respect to the claims, including the 
conduct of any other appropriate VA examinations, and follow 
any applicable regulations and directives implementing the 
provisions of the VCAA as to its notice and development.  
Following such development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).  If any such action does not resolve the claims, 
the RO shall issue the veteran a Supplemental Statement of 
the Case.  Thereafter, the case should be returned to the 
Board, if in order.

No action is required of the veteran until further notice is 
obtained. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  As noted above, while the 
VA is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim.  If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).    
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a). 

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



